Sedgwick, J.
The complaint is defective in not stating to whom and at what place the offer of perform r anee by plaintiff was made. It should also state particularly, what facts constituted the alleged offer of performance. There is ho allegation of fact in the complaint, but only a statement of a conclusion, as to, the breach by defendant. A refusal to accept from plaintiff might perhaps be evidence of defendant’s neglect or omission or refusal to perform his part, but it would not, under all circumstances, be conclusive evidence. The fact to be pleaded is what he did or did not, upon plaintiff’s offer or tender.
. In my opinion, the complaint is not defective by reason of the allegation as to the sale at the exchange.; The matter referred to does not show that the plaintiff" had not a cause of action, and is relevant, if at all, to-the question of damages. The allegations of the existence of the damage in the other parts of the complaint are sufficient.
The demurrer is sustained, with leave to plaintiff to amend complaint, and serve same within twenty days: upon payment of the costs of the demurrer.